******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
PETER SZYNKOWICZ v. LINDA BONAUITO-O’HARA
               (AC 38198)
            DiPentima, C. J., and Lavine and Pellegrino, Js.
Submitted on briefs October 19, 2016—officially released January 10, 2017
   (Appeal from Superior Court, judicial district of
  Waterbury, Zemetis, J. [motion to strike]; Brazzel-
         Massaro, J. [summary judgment].)
  Steven P. Kulas filed a brief for the appellant
(plaintiff).
  Elizabeth S. Bennett filed a brief for the appellee
(defendant).
                           Opinion

   DiPENTIMA, C. J. The plaintiff, Peter Szynkowicz,
appeals from the judgment rendered in favor of the
defendant, Linda Bonauito-O’Hara, doing business as
Linda’s Team, William Raveis. The underlying dispute
arose when the plaintiff and the seller, Edward Develop-
ment Company, LLC, entered into a dual agency
agreement1 naming Brenda Hanley, a realtor who
worked for the same real estate company as the defen-
dant, to act as their dual agent in connection with locat-
ing, purchasing and developing the property known as
Lot 7 Meadow Brook Drive in East Haddam. After enter-
ing into the dual agency agreement, the plaintiff entered
into a real estate contract with the seller to develop a
single-family home on the property, which was subse-
quently cancelled when the seller was unable to com-
plete construction. The plaintiff commenced this action
against the defendant, whom the plaintiff alleges was
also a party to the dual agency agreement, for the return
of his deposited moneys advanced to the seller upon
the advice of the defendant. On appeal, the plaintiff
claims that the court erred in granting (1) the motion to
strike count five of his complaint because he adequately
had alleged an action for breach of an oral contract
against the defendant, and (2) the motion for summary
judgment because genuine issues of material fact exist
as to the defendant’s liability under counts one, two,
three and four of his complaint. We affirm the judgment
of the trial court.
   The following facts and procedural history are rele-
vant to our determination of this appeal. On October
5, 2012, the plaintiff commenced this action against the
defendant with a five count complaint. In ruling on the
motion to strike, the court, Zemetis, J., succinctly set
forth the factual allegations of the complaint: The plain-
tiff alleged that he ‘‘and the defendant entered into a
dual agency agreement on May 2, 2008, in connection
with the defendant aiding the plaintiff in locating, pur-
chasing and developing a piece of real property known
as Lot 7 Meadow Brook Drive, East Haddam, Connecti-
cut . . . . The defendant and its employees knew or
should have known that the seller of the property was
having financial difficulties when the dual agency
agreement was entered into because the defendant was
the seller’s exclusive broker. The defendant failed to
disclose the seller’s financial difficulties to the plaintiff,
despite the duty to do so. After entering the dual agency
agreement, the plaintiff entered into a [purchase
agreement] with the seller to develop a single family
home on the property. After signing the purchase
agreement, the defendant repeatedly represented to the
plaintiff that the defendant would be able to obtain
financing for the plaintiff and failed to disclose the
seller’s shaky financial condition. The defendant
encouraged the plaintiff [to] remain in the deal after he
had offered to withdraw. Based on his reliance on the
defendant’s representations that the seller was in good
financial condition, the plaintiff advanced money to the
seller in connection with the construction project. On
November 25, 2008, the [dual agency] agreement was
cancelled because the seller was unable to complete
construction. The defendant, although having a duty to
disclose the seller’s financial difficulties, never did so.’’
   The plaintiff’s complaint contained five counts. Count
one alleged that the defendant’s failure to disclose infor-
mation about the seller’s financial difficulty constituted
a breach of the defendant’s contract with the plaintiff.
Count two alleged that the defendant’s actions in enter-
ing a dual agency agreement, i.e., a contract, with the
plaintiff and failing to disclose the seller’s financial diffi-
culty constituted a breach of the implied covenant of
good faith and fair dealing. Count three alleged that
the defendant’s actions in representing that she could
obtain financing for the plaintiff, encouraging the plain-
tiff to stay in the deal when he offered to withdraw,
and failing to disclose the seller’s financial difficulty
were fraudulent in connection with her duty to repre-
sent the plaintiff. Count four alleged that the defen-
dant’s actions in stating that she could obtain financing
for the plaintiff, encouraging the plaintiff to stay in the
deal when he offered to withdraw and failing to disclose
the seller’s financial difficulty violated General Statutes
§ 42-110b, a provision of the Connecticut Unfair Trade
Practices Act (CUTPA), General Statutes § 42-110a et
seq. Count five alleged that the defendant’s actions in
failing to secure the purchase and the development of
the real property violated an oral agreement between
the defendant and the plaintiff.
   On April 8, 2013, the defendant filed a motion to
strike counts one, two and five on the grounds that
the plaintiff had failed to allege facts to support the
existence of a contract between himself and the defen-
dant. On July 26, 2013, the court denied the defendant’s
motion to strike counts one and two, but granted the
defendant’s motion as to count five. In granting the
defendant’s motion to strike count five, the court noted
that it could not ‘‘find that the plaintiff . . . sufficiently
pleaded that the defendant breached an oral contract
in count five. First, [the] plaintiff has insufficiently
alleged the existence of an oral contract because the
plaintiff failed to allege facts pertaining to scope or
terms of an oral agreement. Additionally, in count five
the plaintiff has alleged no specific contractual obliga-
tion that has not been met.’’ Accordingly, the court
concluded that because ‘‘the plaintiff has failed to suffi-
ciently allege facts implying the existence of a privity
of contract between the parties and has merely alleged
misrepresentations and omissions by the defendant
. . . count five has failed to sufficiently allege a breach
of a term of that alleged oral contract . . . [and] [t]he
defendant’s motion to strike count five is granted.’’
Judgment was subsequently rendered in favor of the
defendant on this count.2 Thereafter, the defendant filed
an answer specifically denying the allegation that she
had entered into a contract with the plaintiff.
  On February 13, 2014, the defendant filed a motion
for summary judgment as to counts three and four of
the complaint. The plaintiff filed an objection to the
defendant’s motion for summary judgment. On May 5,
2014, the court denied the motion ‘‘without prejudice.’’
   One year later, on February 13, 2015, the defendant
filed another motion for summary judgment as to all
the remaining counts of the complaint. In its July 16,
2015 memorandum of decision granting the motion for
summary judgment, the court, Brazzel-Massaro, J.,
stated: ‘‘[T]he defendant filed a motion for summary
judgment as to counts one and two of the plaintiff’s
complaint on the ground that there [was] no privity of
contract between the plaintiff and the defendant. The
defendant further [sought] summary judgment as to
count three on the ground that it [was] barred by Gen-
eral Statutes § 52-577, and count four on the ground
that it [was] barred by General Statutes § 42-110g (f).
The defendant filed a memorandum [of law] in support
of the motion and the [dual agency agreement], the
‘Exclusive Right to Represent Buyer or Tenant Authori-
zation’ form, and the partial deposition transcript of
the plaintiff. On March 18, 2015, the plaintiff filed an
objection and a memorandum [of law] in support of
the objection, as well as an affidavit of the plaintiff.’’
   The court further stated: ‘‘In the memorandum of law
in support of the motion, the defendant argues that
summary judgment as to count one and two is proper
because there is no privity of contract between the
plaintiff and the defendant. In particular, the dual
agency agreement on which the plaintiff is basing his
claims is actually a form consenting to Brenda Hanley
acting as a dual agent, to which the defendant is not a
party. The plaintiff counters that the actions of the
parties raise factual issues as to whether the defendant
was acting on behalf of the plaintiff and that the plaintiff
believed at the time that the defendant was acting on
his behalf. The defendant further argues that summary
judgment should be granted as to count three [and count
four] because the plaintiff filed his lawsuit outside the
three year statutes of limitations as outlined in [§§ 52-
577 and 42-110g (f)] and that the statutes of limitations
[are] not tolled. The plaintiff again counters that the
statutes of limitations [were] tolled by a continuing
course of conduct. The defendant contends in response
that the continuing course of conduct doctrine requires
the existence of a special relationship between the par-
ties giving rise to a continuing duty and no special
relationship exists because there is no privity of con-
tract between the plaintiff and the defendant.’’
  In granting the defendant’s motion for summary judg-
ment on counts one and two, the court stated: ‘‘The
defendant has met her burden of showing that there is
no genuine issue of material fact that there [was] no
privity of contract between the plaintiff and the defen-
dant [and] [t]he plaintiff has provided no evidence [to
rebut this].’’ In granting the motion for summary judg-
ment on counts three and four, the court also stated
that: ‘‘The defendant has met her burden of showing
that there [was] no genuine issue of material fact that
count three and count four are barred by the statutes
of limitations under § 52-577 and § 42-110g (f) . . .
[and] [t]he plaintiff has provided no evidence to rebut
this finding.’’ This appeal followed.
                             I
   We decline to review the plaintiff’s claim that the
court erred in granting the defendant’s motion to strike
count five because this claim is inadequately briefed.3
We first note that the plaintiff has devoted less than
one page to his argument on this claim. The plaintiff’s
analysis of this claim consists of a statement that ‘‘[a]
review of count [five] of the Plaintiff’s complaint, which
incorporated by reference the allegation of count [one]
of the Plaintiff’s complaint, indicates that the Plaintiff
adequately alleged an action for a breach of an oral
contract against the Defendant.’’ Where a claim is sim-
ply asserted but thereafter receives only cursory atten-
tion in the brief without substantive discussion or
citation of authorities, it is deemed to be abandoned.
See Bicio v. Brewer, 92 Conn. App. 158, 172, 884 A.2d
12 (2005); see also Braham v. Newbould, 160 Conn. App.
294, 312 n.15, 124 A.3d 977 (2015) (claim abandoned
that was not properly briefed). We conclude that the
plaintiff’s claim is inadequately briefed and, therefore,
we decline to review it.
                            II
   The plaintiff next claims that the court erred in grant-
ing the motion for summary judgment because genuine
issues of material fact exist regarding counts one, two,
three and four of the complaint. Specifically, the plain-
tiff argues that the court improperly granted summary
judgment because (1) there were genuine issues of
material fact as to whether the parties were in privity
of contract, which is required to establish count one
of the plaintiff’s complaint, alleging breach of contract,
and count two, alleging breach of the covenant of good
faith and fair dealing, and (2) he presented sufficient
evidence to show the existence of a genuine issue of
material fact as to whether the statutes of limitations
were tolled by the continuing course of conduct doc-
trine applicable to count three, alleging fraud, and count
four, alleging a CUTPA violation. We disagree.
   We begin our analysis by setting forth the well estab-
lished standard of review. ‘‘Practice Book § 17-49 pro-
vides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. A party moving for sum-
mary judgment is held to a strict standard. . . . To
satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . . Once the moving party
has met its burden, however, the opposing party must
present evidence that demonstrates the existence of
some disputed factual issue. . . . It is not enough, how-
ever, for the opposing party merely to assert the exis-
tence of such a disputed issue. Mere assertions of fact
. . . are insufficient to establish the existence of a
material fact and, therefore, cannot refute evidence
properly presented to the court under Practice Book
§ [17-45]. . . . Our review of the trial court’s decision
to grant [a] motion for summary judgment is plenary.’’
(Internal quotation marks omitted.) Capasso v.
Christmann, 163 Conn. App. 248, 257, 135 A.3d 733
(2016). ‘‘We therefore must decide whether the court’s
conclusions were legally and logically correct and find
support in the record.’’ (Internal quotation marks omit-
ted.) Brown v. Otake, 164 Conn. App. 686, 701, 138 A.3d
951 (2016).
                            A
   We first consider the plaintiff’s claim that the court
erred in rendering summary judgment on count one,
alleging breach of contract, and count two, alleging
breach of the covenant of good faith and fair dealing.
The plaintiff argues that genuine issues of material fact
exist as to whether the parties were in privity of con-
tract. We disagree.
   We begin by setting forth the legal principles relevant
to the issue before us. ’’[T]he obligation of contracts
is limited to the parties making them, and, ordinarily,
only those who are parties to contracts are liable for
their breach. . . . In other words, [a] person who is
not a party to a contract (i.e., is not named in the
contract and has not executed it) is not bound by its
terms.’’ (Citation omitted; internal quotation marks
omitted.) FCM Group, Inc. v. Miller, 300 Conn. 774,
797, 17 A.3d 40 (2011).
   ‘‘It is axiomatic that the . . . duty of good faith and
fair dealing is a covenant implied into a contract or a
contractual relationship. . . . The covenant of good
faith and fair dealing presupposes that the terms and
purpose of the contract are agreed upon by the parties
and that what is in dispute is a party’s discretionary
application or interpretation of a contract term. . . .
In accordance with these authorities, the existence of
a contract between the parties is a necessary anteced-
ent to any claim of breach of the [covenant] of good
faith and fair dealing.’’ (Citations omitted; emphasis
in the original; internal quotation marks omitted.)
Macomber v. Travelers Property & Casualty Corp., 261
Conn. 620, 638, 804 A.2d 180 (2002).
   In its memorandum of decision, the court concluded
that summary judgment was warranted on the breach
of contract and breach of the covenant of good faith
and fair dealing counts because ‘‘[t]he defendant has
met her burden of showing that there is no genuine
issue of material fact that’’ the parties were not in privity
of contract, i.e., there is no contractual relationship.
The court expressly noted that because ‘‘[t]he plaintiff
has provided no evidence to show that there is a genuine
issue of material fact’’ regarding whether there was
privity of contract between the parties, he could not
assert a claim for breach of contract against the defen-
dant on the basis of the contract. The court further
observed that ‘‘[s]ince a duty to act in good faith is
dependent on the existence of a contract and there is
not contractual privity between the plaintiff and the
defendant, the plaintiff also cannot bring a claim for
breach of the covenant of good faith and fair dealing
against the defendant.’’ In addition, the court empha-
sized: ‘‘[T]he fact that the defendant worked closely
with . . . Hanley or aided in the performance of the
alleged [dual agency] agreement does not bring the
defendant, individually, into contractual privity with the
plaintiff . . . [and] [w]here the language of the con-
tract is clear and unambiguous, the contract is to be
given effect according to its terms. . . . Therefore, the
plaintiff’s subjective belief that the defendant was a
party to the alleged [dual agency] agreement does not
alter the clear terms naming . . . Hanley, alone, as the
single agent to represent both [the] seller and [the plain-
tiff].’’ (Citations omitted.)
  On appeal, the plaintiff claims that the court improp-
erly concluded that he had failed to provide sufficient
evidence to show the existence of a genuine issue of
material fact as to whether the parties were in privity of
contract because at the time he signed the dual agency
agreement, he was under the belief that the defendant
was representing him in the real estate transaction.
In turn, the defendant argues that the court properly
granted her motion for summary judgment because she
submitted sufficient evidence to show that there was
no genuine issue of material fact that the parties were
not in privity of contract, and the plaintiff failed to meet
his burden of providing evidentiary support to refute
this. We agree with the defendant.
  The plaintiff’s breach of contract and breach of the
covenant of good faith and fair dealing counts indisput-
ably rest on the allegation that the defendant was a
party to the dual agency agreement to create the
required privity of contract. ‘‘Contract obligations are
. . . owed only to the specific individuals named in the
contract.’’ (Internal quotation marks omitted.) Vaccaro
v. Shell Beach Condominium, Inc., 169 Conn. App. 21,
36,     A.3d      (2016); see also FCM Group, Inc. v.
Miller, supra, 300 Conn. 798 (it is axiomatic that an
action ‘‘for breach of contract may not be maintained
against a person who is not a party to the contract’’
[internal quotation marks omitted]); see Bruno v. Whip-
ple, 138 Conn. App. 496, 510, 54 A.3d 184 (2012) (‘‘a
person cannot be held liable for breach of the implied
covenant of good faith and fair dealing without being
a party to a contract’’).
   The defendant’s documentation attached to her mem-
orandum of law in support of the motion included a
copy of the dual agency agreement, the ‘‘Exclusive Right
to Represent Buyer or Tenant Authorization’’ form, and
the partial deposition transcript of the plaintiff. The
dual agency agreement provides in relevant part that:
‘‘[The plaintiff] and [the] Seller having previously con-
sented to William Raveis Real Estate, Inc., acting as
dual agents, hereby consent to: Brenda Hanley [sales
associate] [a]cting as a single agent represent[ing] both
[the plaintiff] and [the] Seller with negotiation of sale
of Lot 7 Meadowbrook Estates.’’ According to the terms
of the dual agency agreement, the plaintiff consented
to Hanley, his real estate agent, and not the defendant,
to act as a dual agent on behalf of himself and the seller.
The only parties named in the dual agency agreement
were the plaintiff, the plaintiff’s tenant, the seller and
Hanley, all of whom are the only parties to have signed
the dual agency agreement.
   The dual agency agreement did not purport to bind
the defendant nor did it refer to the defendant, who
was neither a signatory to the dual agency agreement
nor a title holder to the property. The defendant also
submitted the ‘‘Exclusive Right to Represent Buyer or
Tenant Authorization’’ form, which appoints William
Raveis Real Estate as the plaintiff’s exclusive real estate
Broker. This form was signed by the plaintiff and Hanley
acting on behalf of William Raveis Real Estate. The
defendant was neither named in nor a signatory to this
form. In addition, the defendant offered the partial
deposition transcript of the plaintiff, wherein the plain-
tiff acknowledged that he never had entered into a
contract with the defendant, nor was the defendant his
real estate agent.4
   As the court properly concluded, the documentary
evidence attached to the defendant’s motion for sum-
mary judgment demonstrated that there was no genuine
issue of material fact that the parties were not in privity
of contract, and, therefore, the burden was shifted to
the plaintiff to demonstrate that his allegations were
supported by at least some proof. See Marinos v. Poirot,
308 Conn. 706, 715, 66 A.3d 860 (2013). To meet his
burden by showing a genuine issue of material fact
existed as to whether the parties were in privity of
contract, the plaintiff filed an objection to the motion
and an affidavit that purportedly supported the allega-
tions in his complaint.
   In his affidavit, the plaintiff averred that at the time
he signed the dual agency agreement, he believed that
the defendant was in control of the real estate office
and would supervise his real estate agent, Hanley; at
one meeting, the defendant conducted all negotiations,
which concerned the contract dispute between the
plaintiff and the seller; the plaintiff’s agent had to run
everything by the defendant; and the defendant made
affirmative representations concerning the seller’s
financial status to him.5 In his objection to the motion
for summary judgment, the plaintiff argued that, as
alleged in his complaint and supported by his affidavit,
the circumstances surrounding the signing of the dual
agency agreement and the actions of the defendant
subsequent to the plaintiff’s signing the dual agency
agreement raised the same factual issue as to whether
the defendant was acting on behalf of the plaintiff in
the real estate transaction.6
   The plaintiff’s submissions, however, fail to demon-
strate the existence of a genuine issue of material fact
as to whether the parties were in privity of contract.
‘‘After the [defendant’s] submission, the plaintiff’s
[m]ere assertion of fact became insufficient to establish
the existence of a material fact, and, therefore, [could]
not refute [the] evidence properly presented to the court
by the [defendant].’’ (Internal quotation marks omitted.)
Id. Therefore, the court properly granted summary judg-
ment on these two counts.
                            B
  We next consider whether the court erred in granting
the defendant’s motion for summary judgment on count
three, alleging fraud, and count four, alleging a CUTPA
violation. The plaintiff claims that the court improperly
granted summary judgment on counts three and four
because he presented sufficient evidence to show the
existence of a genuine issue of material fact as to
whether the statutes of limitations were tolled by the
continuing course of conduct doctrine.7 We disagree.
   We begin by setting forth the legal principles relevant
to the issue before us. ‘‘Summary judgment may be
granted where the claim is barred by the statute of
limitations.’’ Doty v. Mucci, 238 Conn. 800, 806, 679
A.2d 945 (1996). With respect to count three, alleging
fraud, and count four, alleging a CUTPA violation, the
applicable statutes of limitations are three years pursu-
ant to §§ 52-5778 and 42- 110g (f),9 respectively. See
Krondes v. Norwalk Savings Society, 53 Conn. App.
102, 113, 728 A.2d 1103 (1999). As a general rule, the
statute of limitations begins to run on the date of the
act or omission complained of or when the conduct of
the defendant occurs. Certain Underwriters at Lloyd’s,
London v. Cooperman, 289 Conn. 383, 408, 957 A.2d
836 (2008).
   ‘‘Nonetheless, [w]hen the wrong sued upon consists
of a continuing course of conduct, the statute does not
begin to run until that course of conduct is completed.
. . . [I]n order [t]o support a finding of a continuing
course of conduct that may toll the statute of limitations
there must be evidence of the breach of a duty that
remained in existence after commission of the original
wrong related thereto. That duty must not have termi-
nated prior to commencement of the period allowed
for bringing an action for such a wrong. . . . Where
[our Supreme Court has] upheld a finding that a duty
continued to exist after the cessation of the act or
omission relied upon, there has been evidence of either
a special relationship between the parties giving rise
to such a continuing duty or some later wrongful con-
duct of a defendant related to the prior act.’’ (Internal
quotation marks omitted.) Haas v. Haas, 137 Conn.
App. 424, 433, 48 A.3d 713 (2012).
   The plaintiff claims that the court erred in failing to
consider the evidence presented in his affidavit that
supports his contention that the wrong committed by
the defendant consisted of a continuing course of con-
duct, which tolled the statutes of limitations until he
discovered the true facts of the seller’s financial situa-
tion. The wrong alleged by the plaintiff in counts three
and four arises from statements of the defendant that
she could obtain financing for the plaintiff, encouraging
the plaintiff to stay in the deal when he expressed a
desire to withdraw and failing to disclose the seller’s
financial difficulty. We are not persuaded by the plain-
tiff’s claim.
   In concluding that counts three and four were barred
by the applicable three year statutes of limitations, the
court expressly noted: ‘‘In his deposition transcript,
the plaintiff admits that the last time he spoke to the
defendant was in a meeting in July of 2008. The plaintiff
failed to provide any evidence showing that he had
contact with the defendant after the meeting in July,
2008.’’ Also there was ‘‘no allegation in the complaint
nor [was] there any evidence provided by the plaintiff
that the defendant committed some wrongful act after
July, 2008.’’ ‘‘Based on these undisputed facts, the tor-
tious conduct must have occurred in or before July,
2008. The latest the plaintiff could have brought a fraud
claim and a CUTPA claim against the defendant, there-
fore, was in July, 2011. The plaintiff did not file this
action until October 5, 2012, more than a year outside
the three year statutes of limitations.’’
   In considering whether the statutes of limitations
were tolled by the continuing course of conduct doc-
trine, we agree with the court that the defendant made
the required showing that the parties were not in privity
of contract.10 We also agree with the court’s conclusion
that there was ‘‘no evidence of a special relationship
between the plaintiff and the defendant that would toll
the statutes of limitations under the continuing course
of conduct doctrine.’’11 In the absence of a special rela-
tionship between the parties, the statutes of limitations
were not tolled by the continuing course of conduct
doctrine. Accordingly, counts three and four were
barred by the three year statutes of limitations. We,
therefore, conclude that the court properly granted
summary judgment on these two counts.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Pursuant to the website for the Department of Consumer Protection: ‘‘If
a real estate agent working on the sale of a particular home also represents
a client who might be interested in buying that home, by law, the agent
must provide both the seller and the potential buyer with a ‘Dual Agency
Consent Agreement’ form to sign.’’ Department of Consumer Protection,
‘‘Dual Agency,’’ (last modified April 12, 2012), available at http://www.ct.gov/
dcp/cwp/view.asp?q=502404 (last visited December 29, 2016); see also Regs.,
Conn. State Agencies § 20–325d–2 (b) (i) (‘‘[a] real estate broker or real estate
salesperson, when acting as a dual agent, shall make a written disclosure of
dual agency to all parties by using the dual agency consent agreement’’).
   2
     After the plaintiff did not file a new pleading, the defendant filed a motion
for judgment requesting that judgment be rendered in her favor upon the
stricken fifth count of the complaint pursuant to Practice Book § 10-44. On
September 8, 2015, the court, Brazzel-Massaro, J., granted the defendant’s
motion for judgment.
   3
     We note with approval the trial court’s determination that count five
failed to set forth sufficiently a breach of contract action because it ‘‘merely
alleged that ‘[t]he actions of the [d]efendant’ constituted a breach of the
oral contract. Count five, therefore, included no allegation specifying what
provision of the oral contract was violated.’’ As established by our case law,
‘‘[m]ere conclusions of law, without factual support, are not enough to
survive a motion to strike.’’ Keller v. Beckenstein, 117 Conn. App. 550, 565,
979 A.2d 1055, cert. denied, 294 Conn. 913, 983 A.2d 274 (2009).
   4
     The following exchange occurred between the plaintiff and the defen-
dant’s counsel at the plaintiff’s deposition:
   ‘‘Q. . . . Did you ever enter into a contract with [the defendant]?
   ‘‘A. In light of you right now today going over this with me, her name is
not on here, so I don’t have a contract with [the defendant], based on these
two documents.
                                          ***
   ‘‘Q. But we agreed before that you don’t actually have a contract with
[the defendant]?
   ‘‘A. Right. We agreed after you brought to my attention [that the defen-
dant’s] name is not on there, therefore, I wouldn’t have a contract with
[the defendant].’’
   5
     Specifically, the plaintiff asserts that the defendant contacted the plaintiff
to persuade him to finance the property through a construction loan. After
declining to take out a construction loan, the plaintiff asked the defendant if
the seller had sufficient resources to complete the project and the defendant
replied that the seller had no financial issues. In reliance on the defendant’s
statement, the plaintiff advanced moneys and materials to the seller. Shortly
thereafter, the seller failed to complete the contract and caused the plaintiff
to lose all the moneys and materials he had advanced to the seller. The
plaintiff contends, therefore, that the defendant’s affirmative actions
imposed an obligation to keep the plaintiff informed of the seller’s finan-
cial situation.
   6
     As discussed previously, the plaintiff identified two actions of the defen-
dant to support his contention that the parties were in privity of contract.
First, the court found that, at the time the plaintiff signed the contract, he
believed that ‘‘the defendant was in control of the real estate office, in
control of the agent that represented the plaintiff, and that the defendant
was also acting on behalf of the plaintiff.’’ Next, the plaintiff argues that
the actions of the defendant, in conducting negotiations at one meeting that
concerned the contract dispute between the plaintiff and the seller and the
fact that the plaintiff’s agent had to run everything by the defendant, raised
factual issues as to whether the defendant was acting on behalf of the
plaintiff.
   7
     The plaintiff does not claim that the continuing course of conduct doc-
trine applies due to some later wrongful conduct related to the initial wrong-
ful act or omission. Therefore, we limit our review to whether the court
properly granted summary judgment in concluding that the statutes of limita-
tions were not tolled by the continuing course of conduct doctrine because
there was no special relationship between the parties. Brusby v. Metropoli-
tan District, 160 Conn. App. 638, 662, 127 A.3d 257 (2015).
   8
     General Statutes § 52-577 provides: ‘‘No action founded upon a tort shall
be brought but within three years from the date of the act or omission
complained of.’’
   9
     General Statutes § 42-110g (f) provides: ‘‘An action under this section
may not be brought more than three years after the occurrence of a violation
of this chapter.’’
   10
      As best as we can discern, all of the plaintiff’s claims as to the tolling
of the statutes of limitations rest on a theory that a continuing duty arose
from the special relationship between the parties, thus creating a privity of
contract between the parties. We have concluded in part II A of this opinion
that the court properly determined that there was no genuine issue of
material fact as to whether privity of contract existed between the plaintiff
and the defendant.
   11
      To the extent that the plaintiff referenced other claims that he and the
defendant were in a special relationship, his brief does not support this
contention. ‘‘It is well settled that [w]e are not required to review claims
that are inadequately briefed. . . . We consistently have held that [a]nalysis,
rather than mere abstract assertion, is required in order to avoid abandoning
an issue by failure to brief the issue properly. . . . [F]or this court judi-
ciously and efficiently to consider claims of error raised on appeal . . . the
parties must clearly and fully set forth their arguments in their briefs. We
do not reverse the judgment of a trial court on the basis of challenges to
its rulings that have not been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the relationship between the
facts of the case and the law cited. Assignments of error which are merely
mentioned but not briefed beyond a mere statement of the claim will be
deemed abandoned and will not be reviewed by this court.’’ (Citation omit-
ted; internal quotation marks omitted.) Lucarelli v. Freedom of Information
Commission, 136 Conn. App. 405, 407 n.1, 46 A.3d 937, cert. denied, 307
Conn. 907, 53 A.3d 222 (2012). Accordingly, to the extent that the plaintiff
has inadequately attempted to challenge the court’s determination that no
special relationship existed between the plaintiff and the defendant that
would toll the statutes of limitations under the continuing course of conduct
doctrine, we deem such claims abandoned and decline to review them
on appeal.